Citation Nr: 1538115	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for bilateral plantar callosities. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2012, the Veteran testified before the undersigned Acting Veteran's Law Judge, seated at the RO (Travel Board hearing). 

In November 2014, the Board denied the Veteran's claim for an increased rating for bilateral plantar callosities. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In June 2015, the Veteran and VA filed a Joint Motion for Remand (Joint Motion) with the Court. In a June 2015 Order, the Court remanded the claim to the Board for compliance with the instructions in the Joint Motion.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, in a June 2015 brief, the Veteran's representative contended that the Veteran's service-connected bilateral plantar callosities prevented him from engaging in substantially gainful employment. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the June 2015 Joint Motion, the Veteran and VA stated that VA should consider whether separate ratings should be provided for each foot and whether the Veteran experienced functional loss under 38 C.F.R. § 4.40 and 4.45 due to his service-connected disabilities. An additional examination to be performed by a podiatrist is warranted to determine the severity of the Veteran's service-connected plantar callosities on each foot. 

As the Veteran's claim for entitlement to a TDIU is intertwined with the issue of an increased rating for bilateral callosities, that issue will be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with the proper notice regarding substantiating a claim for entitlement to a TDIU and allow a reasonable time for a response.

2. Following completion of the foregoing, schedule the Veteran for a VA foot examination, to be performed by a podiatrist. The AOJ should provide access to the Veteran's electronic claims file and the examiner is asked to note his or her review of the file in their report. 

The examiner is asked to conduct a complete examination of each foot, including taking a history of symptoms from the Veteran, and to list all diagnoses for each foot. In regard to his symptoms, the examiner is asked to indicate the diagnosis that is likely responsible for each symptom. If unable to attribute a specific symptom to a specific disorder, please indicate as such. All opinions must be accompanied by explanatory rationale.

The examiner is advised the Veteran has been diagnosed with the following, in addition to plantar callosities: bilateral neuropathy, metatarsalgia, pes planus, bilateral onychomycosis, bilateral hallux valgus with residual mild degenerative joint disease, extensor tendonitis, and gout.

The examiner is asked to consider the Veteran's lay statements regarding functionality, as they pertain to his service-connected plantar callosities. The examiner is also requested to provide findings as to any limitation of function of either foot due to weakness, fatigability, incoordination or pain on movement caused by the Veteran's service-connected plantar callosities. 

The examiner should indicate the effects the service-connected plantar callosities would have on the Veteran's activities of daily living. 

3. After performing any additional development deemed to be necessary, readjudicate the claims on appeal. If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




